Citation Nr: 1028879	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  95-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that determined that new and material evidence had not 
been submitted to reopen the Veteran's previously denied claim of 
entitlement to service connection for a low back disability.  In 
September 1998, the Veteran testified at a hearing before the 
Board.  A transcript of the hearing is in the record.  

A January 2003 Board decision declined to reopen the Veteran's 
claim for service connection for a low back disability.  The 
Veteran appealed that January 2003 decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion 
for Remand, in a November 2003 Order, the Court vacated the 
Board's decision and remanded the claim to the Board for 
readjudication, in accordance with the Joint Motion.  An August 
2007 Board decision reopened the claim and remanded for 
development.  In October 2009, the Board remanded the claim of 
service connection for a low back condition for additional 
development.  The requested development has been completed and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

A chronic low back condition was not affirmatively shown to have 
had onset during service; arthritis of the lumbar spine was not 
manifest to a compensable degree within one year of separation 
from service; a chronic low back disability, first documented 
after service, is not shown to be related to an injury, disease, 
or event of service origin or to a service-connected right knee 
disability.



CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
service; service connection for arthritis of the lumbar spine may 
not be presumed to have been incurred in service; and a low back 
condition is not proximately due to or aggravated by a service-
connected right knee disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2006; a rating decision in 
July 1995; a statement of the case in December 1997; and 
supplemental statements of the case in September 2000, June 2002, 
August 2005, November 2006, and April 2009.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the April 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA's 
duty to assist includes a duty to provide a medical examination 
or to obtain a medical opinion where it is deemed necessary to 
make a decision on the claim.  In this case, VA medical 
examinations and opinions were obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  Furthermore, the Board finds that if 
there is any deficiency in the notice to the Veteran or the 
timing of the notice it is harmless error because the appellant 
had a meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of her claim, and therefore the 
error was harmless).  


Service Connection

The Veteran contends that his current low back disability had 
onset in service.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability which 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service- connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).

The Veteran's service medical records show complaints of back 
pain in June 1964 which he attributed to bowling.  Paraspinous 
muscle spasm and tenderness of the right thoracic musculature 
were found on examination.  The Veteran was noted in August 1964 
to have severe pain and tenderness in the rhomboid area on the 
right diagnosed as muscle strain.  In October 1968, the Veteran 
presented with complaints of a backache diagnosed as a 
lumbosacral strain.  In August 1970, he complained of persistent 
low back pain diagnosed as low back syndrome.  Clinical notes 
dated in May 1971 show that the Veteran injured his back leaning 
over to catch a ball in a softball game that was later diagnosed 
as an acute lumbosacral strain.  He was later admitted to a 
service department hospital for further evaluation and treatment 
and was discharged in early June 1971 with medication and a 
temporary physical profile.  He was diagnosed with lumbosacral 
strain.  On separation examination in September 1971, clinical 
evaluation of the spine was normal.

Private treatment records show that the Veteran sustained work-
related injuries to his low back in April 1986, while lifting 
mail bags, and in December 1986, after slipping and falling.  In 
January 1988 the Veteran incurred an industrial injury to his 
back during heavy lifting.  A February 1988 report reflects 
additional complaints of low and upper back pain that the Veteran 
attributed to a January 1988 work-related injury.  In a letter 
dated in April 1988, a private clinician stated that the Veteran 
had reported that his current symptoms were precipitated by a 
heavier than usual workload.  In a letter dated in September 1988 
a clinician reported that he had been treating the Veteran since 
April 1988 for L5 intervertebral disc syndrome.

On VA orthopedic examination in March 1989 the Veteran related 
that he was in a motor vehicle accident in service and believed 
that as a result of that accident he injured his neck and low 
back and had recurring pain and stiffness in those areas since 
that time.  Following physical examination, he was diagnosed with 
post-traumatic chronic and recurrent cervical and lumbosacral 
strain.  On VA neurological examination, he was diagnosed with 
sacrolumbar pain, probably related to his weight or to 
sacrolumbar arthritis.  An X-ray of the lumbosacral spine was 
interpreted to reveal anterior compression deformities of L3 and 
L4, vacuum degenerative disc phenomenon at L5-S1, and 
degenerative changes in the form of osteophytes.

The Veteran was seen by a VA counseling psychologist in August 
1989.  The Veteran reported by way of employment history that 
while employed by the Post Office he injured his back working on 
a loading dock when he was hit by a thrown mailbag and knocked 
against a wall.  He further stated that subsequent to that injury 
some time in the late 1970s he slipped on some grease while 
working and sustained another back injury.  He saw a chiropractor 
at that time.  He also related a slip and fall injury in January 
1988. 

In letters dated in September 1989 and December 1989, a clinician 
certified that the Veteran was a patient at his office in 
September 1972 and November 1974 and received treatment for 
complaints of low back pain especially in the morning.  The 
clinician further noted that examination of the Veteran had 
disclosed multiple spasms in the affected area and that his 
symptoms while showing progressive improvement were still present 
when last seen in mid-November 1974.

The Veteran was awarded Social Security Administration (SSA) 
disability benefits in July 1990 for a period of disability 
commencing in November 1988 due to a finding that he suffered 
from severe obesity and degenerative joint disease.  SSA records 
reflect that the Veteran did not return to work after the January 
1988 industrial back injury.  

On VA spine examination in August 1997, an examiner indicated 
that the claims file was reviewed and that the Veteran had lumbar 
sprains during service which seemed to resolve.  However, it was 
also noted that the Veteran had work-related injuries and a motor 
vehicle accident and was treated by a chiropractor for four 
years.  The examiner opined that the Veteran's lumbosacral strain 
could not be conclusively proven to cause the current 
degenerative joint disease of the lumbar spine and that it could 
be related to his work-related injuries.

On SSA examination in August 1998, the physician noted that the 
Veteran had injured his back in January 1988.  The report 
contained a past medical history of hypothyroidism and obesity, 
but failed to mention back injuries in service.  The diagnoses 
included degenerative disc disease of the low back, 
osteoarthritis of the right knee, carpal tunnel syndrome, and 
hypothyroidism.  The file contains two copies of the report, one 
that was forwarded by SSA, and another submitted by the Veteran 
in support of his claim in June 1999.  The latter included an 
additional note that stated "P.S. I feel that the patient's 
impairment... is 90 percent related causally to his military 
service provided the history is correct..."  The statement 
continued that only 10 percent of the Veteran's disabilities were 
related to the January 1988 industrial back injury.

In September 2007 the Veteran underwent a VA spine examination at 
which time he presented with a history of multiple low back 
injuries while working, playing football, and from motor vehicle 
accidents.  He was diagnosed with degenerative joint disease of 
the lumbar spine.  In an April 2008 addendum, the examiner opined 
that the Veteran's current low back disability was less likely as 
not aggravated by multiple back injuries that occurred after his 
discharge from service.  In October 2008, the examiner clarified 
and opined that the Veteran's current back disability was the 
result of injuries incurred after service and that it was less 
likely than not that the Veteran's low back disorder manifested 
in service, because despite the fact that he injured his back in 
service, his clinical examinations, to include the separation 
examination in 1971, were normal.   

In an October 2009 decision, the Board granted service connection 
for a right knee disability.  

On VA examination in November 2009, the Veteran was diagnosed 
with degenerative joint disease of the lumbar spine.  Following 
an examination and a review of the claims file, the examiner 
opined that it was not likely that the Veteran's low back 
disability was incurred in or aggravated by service.  The 
examiner opined that it was less likely than not that the 
condition was caused or resulted from the service-connected right 
knee disability.  The examiner explained that while the service 
medical records noted complaints and treatment for diagnosed low 
back disabilities, the medical evidence also showed significant 
post-service back injuries at work, to include in the 1970's, 
April 1986, December 1986, and January 1988, which ultimately 
caused the Veteran to retire from the workforce.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

The Board notes that while the service treatment records show 
findings pertaining to the Veteran's low back, including 
complaints of back pain, paraspinous muscle spasm and tenderness, 
and diagnoses of low back syndrome, muscle and lumbosacral 
strain, on separation examination in September 1971, clinical 
evaluation of the spine was normal.  Accordingly, those incidents 
resolved and appear to have been acute and transitory in nature 
because they were not found on separation from service.  Thus the 
service medical records lack the combination of manifestations 
sufficient to identify a chronic low back disability and 
sufficient observation to establish chronicity in service as 
distinguished from merely isolated findings.  As chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

After service, treatment for a chronic low back disability was 
noted in 1986, following an incident at work.  The file contains 
some evidence that the Veteran was treated for low back pain in 
1972 and 1974.  However, that evidence only recites a history of 
back pain and does not include treatment reports or any specific 
diagnosis.  The absence of documented findings related to the low 
back from 1971 to 1986, weighs against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The absence of symptoms constitutes 
negative evidence and opposes the claim.  Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002).  Furthermore, the evidence tends 
to show that the Veteran incurred a post-service injury in the 
1970s and the evidence of record does not distinguish whether the 
complaints of back pain from 1972 to 1974 were the result of that 
injury or any service-connected injury.

In letters dated in 1989, a clinician certified that the Veteran 
was a patient in his office in September 1972 and November 1974 
and received treatment for complaints of low back pain.  However, 
the evidence shows that the Veteran incurred back injuries after 
discharge from service in the 1970s.  The treatment records for 
any treatment in the 1970s are not available and therefore do not 
establish that it is as likely as not that any treatment at that 
time was due to a service-connected injury, rather than an post-
service injury.  The Board finds that the evidence of continuity 
fails not only because of the lack of documentation, but rather 
because of the Veteran's assertion of continuity beginning in 
1988 or 1989 when applying for VA benefits.  The alleged 
continuity of symptomatology relating the back disability to 
service, rather than to post-service accidents, is not credible 
and is less probative and persuasive than the negative 
contemporaneous evidence such as the normal separation 
examination in 1971, and the fact that the current low back 
treatment was recorded starting in 1986 in relation to multiple 
post-service work injuries.  Therefore, the Board finds that 
continuity of symptomatology is not established under 38 C.F.R. 
§ 3.303(b).  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).

Also, the record shows that degenerative changes of the low back 
were first documented well beyond the one-year presumptive period 
for arthritis as a chronic disease.  While a physician has stated 
that he treated the Veteran from 1972 to 1974 for back pain, the 
evidence does not show any X-ray evidence of arthritis of the low 
back that would warrant a finding that a compensable level of 
arthritis manifested within one year following the Veteran's 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Although the Veteran is competent to describe his symptoms such 
symptoms as back pain, the diagnosis of intervertebral disc 
syndrome and degenerative joint disease, and the medical 
causation is not subject to lay observation.  The determination 
as to the presence, type, and cause of intervertebral disc 
syndrome and arthritis is medical in nature and not capable of 
lay observation.  The relationship of any current back disability 
to in-service and post-service injuries is a medical 
determination that requires specific training and knowledge.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The current diagnosis of 
intervertebral disc syndrome and degenerative joint disease was 
based on diagnostic tests, to include X-rays of the lumbar spine.  
Therefore, the current low back condition is not a simple medical 
condition that a lay person is competent to identify as a lay 
person is not qualified through education, training, or 
experience to interpret diagnostic tests.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current low back condition, first shown after 
service, and an injury, disease, or event in service, is needed 
and a lay assertion on medical causation is not competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2009). 

As a lay person, the Veteran is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis, not capable of lay observation or one that is not a 
simple medical condition, or on medical causation, where a lay 
assertion on medical causation is not competent evidence.  

For this reason, the Board rejects the Veteran's statements and 
testimony as competent evidence to establish onset of the 
Veteran's current los back disorder in service.  

On the question of medical causation, there is competent medical 
evidence in favor of the claim and competent medical evidence 
against the claim. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact.  The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts, which may 
include a review of medical literature; and whether the opinion 
applied valid medical analysis to the significant facts of the 
case in order to reach the conclusion submitted in the opinion.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally based 
on the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 
(2008).  Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000).

As for the favorable competent evidence, on SSA examination in 
August 1998, the physician opined that he felt that the Veteran's 
impairment was 90 percent causally related to his military 
service, and only 10 percent of the Veteran's disabilities were 
related to the January 1988 industrial back injury.

The Board finds the opinion has less probative and persuasive 
value for the following reasons.  Initially, the Board notes that 
it is not clear to which of the disabilities diagnosed on 
examination the physician was referring.  More importantly, it is 
not clear what medical history the SSA physician relied upon when 
rendering the decision that the Veteran's impairment was mostly 
due to service.  The Board notes that the August 1998 SSA 
examination report did not reference any in-service findings 
pertaining to the low back, nor is there any evidence that the 
service medical records or complete post-service medical records 
were reviewed in relation to the examination.  Rather, the report 
appears to concentrate on the Veteran's back condition as related 
to post-service work injuries, to include the January 1988 
industrial accident.  To the extent that the SSA physician may 
have relied on the fact the Veteran gave a history of low back 
pain since service, the Board has already rejected the Veteran's 
assertion of continuity of symptomatology as not credible because 
that assertion does not include reference to the multiple post-
service injuries, specifically the back injury in the 1970s.  
Thus the findings of the SSA physician, although made by a 
health-care professional, are nevertheless mere conclusions 
without medical analysis, and are insufficient to allow the Board 
to make an informed decision as to what weight to assign against 
contrary evidence on the question of whether the Veteran's low 
back disability was caused or aggravated by service.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign the opinion).  That 
conclusory opinion also does not discuss the relationship of the 
post-service injuries, the post-service injury in the 1970s, and 
the rationale for that finding.  Therefore, the Board finds that 
the August 1998 SSA examination report, while prepared by a 
competent medical professional, is less persuasive in support of 
the claim.

The evidence against the claim is the medical opinions of the VA 
examiner, who in October 2008 and in November 2009, opined that 
it was not likely that the Veteran's low back disability was 
incurred in or aggravated by service.  The examiner further 
opined that it was less likely than not that the condition was 
caused or resulted from the service-connected right knee 
disability.  The Board assigns greater weight to the opinion of 
the VA examiner because the examiner applied medical analysis to 
the significant facts of the case.  The examiner based his 
opinion on the service records, and the post-service medical 
evidence.  The examiner explained that while the service 
treatment records noted complaints and treatment for diagnosed 
low back disabilities, the medical evidence also showed 
significant post-service back injuries at work, to include in the 
1970s, April 1986, December 1986, and January 1988, which 
ultimately caused the Veteran to retire from the workforce.  The 
Board finds that the examiner's opinion that the Veteran's 
current low back condition is related to post-service back 
injuries, is more persuasive because that finding was made with 
access to the Veteran's claims file with medical history and 
following examinations of the Veteran, and is consistent with the 
medical evidence of record, to include SSA records, and private 
and VA treatment records.  

To the extent that in an April 2008 VA medical report, the 
examiner opined that the Veteran's current low back disability 
was less likely as not aggravated by multiple back injuries that 
occurred after his discharge from service, the examiner 
nonetheless did not attribute the Veteran's low back disability 
to service.  Significantly, in an October 2008 addendum report, 
the same examiner clarified and opined that the Veteran's current 
back disability was the result of injuries incurred after service 
and that it was less likely than not that the Veteran's low back 
disorder manifested in service, because despite the fact that he 
injured his back in service, his clinical examinations, to 
include the separation examination in 1971, were normal.  
Accordingly, that evidence does not support the claim.  

In sum, as the Board finds that the preponderance of the evidence 
indicates that the Veteran's current low back disability is the 
result of post-service injuries and is not related to his in-
service back complaints.  The evidence does not show that 
arthritis manifested to a compensable degree within one year 
following separation from service or that any current back 
disability is due to, the result of, or aggravated by a service-
connected knee disability.  Therefore, the Board finds that the 
preponderance of the evidence is against claim, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for low a back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


